             Case 5:18-cv-00318-JM Document 1 Filed 12/26/18 Page 1 of 32


                                                                                     DEC 2 6 2013
                                                                           ~~~ES W~RMACK, CLERK
                              UNITED STATES DISTRICT COURT                                          DEPCLERK
                              EASTERN DISTRICT OF ARKANSAS
                                  PINE BLUFF DIVISION 5


RICKEY PEABODY,

                 Plaintiff,

V.                                                      Case No.:    5:18-cv-318-JM

MONSANTO COMPANY,                                              Jury Trial Demanded

                 Defendant.



                                         COMPLAINT


       Plaintiff, Rickey Peabody ("Plaintiff'), by and through his undersigned attorneys, hereby

brings this Complaint for damages against Defendant Monsanto Company and alleges the
                                                                                             MOODY_
                                                       Thh case assigned to Districl: Judge _____
following:                                             and to Magistrate Judge_ _VOLPE _ _ _ _ _ __


                                   NATURE OF THE CASE


       1.       This is an action for damages suffered by Plaintiff as a direct and proximate

result of Defendant's negligent and wrongful conduct in connection with the design,

development, manufacture, testing, packaging, promoting, ma1;keting, advertising, distribution,

labeling, and/or sale of the herbicide Roundup®, containing the active ingredient glyphosate.

       2.       Plaintiff maintains that Roundup® and/or glyphosate is defective, dangerous to

human health, unfit and unsuitable to be marketed and sold in commerce, and lacked proper

warnings and directions as to the dangers associated with its use.

       3.       Plaintiffs injuries, like those striking thousands of similarly situated victims

across the country, were avoidable.


                                                 1
             Case 5:18-cv-00318-JM Document 1 Filed 12/26/18 Page 2 of 32




                                  JURISDICTION AND VENUE

       4.      This Court has jurisdiction over Defendant and this action pursuant to 28 U.S.C. §

1332 because there is complete diversity of citizenship between Plaintiff and Defendant.

Defendant is either incorporated and/or has its principal place of business outside of the state in

which the Plaintiff resides.

       5.      The amount in controversy between Plaintiff and Defendant exceeds $75,000,

exclusive of interest and cost.

       6.      The Court also has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

       7.       Venue is proper within this district pursuant to 28 U.S.C. § 1391 in that

Defendant conducts business here and is subject to personal jurisdiction in this district.

Furthermore, Defendant sells, markets, and/or distributes Roundup® within the Eastern District

of Arkansas. Also, a substantial part of the acts and/or omissions giving rise to these claims

occurred within this district.

                                            PARTIES

        8.      Plaintiff is a natural person and a resident and citizen of Humphrey, Arkansas.

Plaintiff brings this action for personal injuries sustained by exposure to Roundup® ("Roundup")

containing the active ingredient glyphosate and the surfactant polyethoxylated tallow amine

("POEA"). As a direct and proximate result of being exposed to Roundup, Plaintiff developed

non-Hodgkin's Lymphoma.

        9.      "Roundup" refers to all formulations of Defendant's Roundup products that

contain the active ingredient glyphosate, including, but not limited to, Roundup Concentrate

Poison Ivy and Tough Brush Killer 1, Roundup Custom Herbicide, Roundup D-Pak herbicide,

Roundup Dry Concentrate, Roundup Export Herbicide, Roundup Fence & Hard Edger 1,

Roundup Garden Foam Weed & Grass Killer, Roundup Grass and Weed Killer, Roundup

Herbicide, Roundup Original 2k herbicide, Roundup Original II Herbicide, Roundup Pro

Concentrate, Roundup Prodry Herbicide, Roundup Promax, Roundup Quik Stik Grass and Weed


                                                 2
              Case 5:18-cv-00318-JM Document 1 Filed 12/26/18 Page 3 of 32




Killer, Roundup Quikpro Herbicide, Roundup Rainfast Concentrate Weed & Grass Killer,

Roundup Rainfast Super Concentrate Weed & Grass Killer, Roundup Ready-to-Use Extended

Control Weed & Grass Killer 1 Plus Weed Preventer, Roundup Ready-to-Use Weed & Grass

Killer, Roundup Ready-to-Use Weed and Grass Killer 2, Roundup Ultra Dry, Roundup Ultra

Herbicide, Roundup Ultramax, Roundup VM Herbicide, Roundup Weed & Grass Killer

Concentrate, Roundup Weed & Grass Killer Concentrate Plus, Roundup Weed & Grass killer

Ready-to-Use Plus, Roundup Weed & Grass Killer Super Concentrate, Roundup Weed & Grass

Killerl Ready-to-Use, Roundup WSD Water Soluble Dry Herbicide Deploy Dry Herbicide, or

any other formulation of containing the active ingredient glyphosate.

       10.       Defendant MONSANTO COMPANY is a Delaware corporation, with a principle

place of business in St. Louis, Missouri.

       11.       Defendant MONSANTO COMPANY is referred to as "Monsanto" or

"Defendant."

        12.      Defendant advertises and sells goods, specifically Roundup, in and around Chicot

County, Arkansas.

        13.      Defendant transacted and conducted business within the State of Arkansas that

relates to the allegations in this Complaint.

        14.      Defendant derived substantial revenue from goods and products used in the State

of Arkansas.

        15.      Defendant expected or should have expected its acts to have consequences within

the State of Arkansas, and derived substantial revenue from interstate commerce.

        16.      Defendant engaged in the business of designing, developing, manufacturing,

testing, packaging, marketing, distributing, labeling, and/or selling Roundup.

        17.      Defendant is authorized to do business in Arkansas and derives substantial

income from doing business in this state. Defendant is registered with the Secretary of State and

may be served by its registered agent, Corporation Service Company, 300 Spring Building, Suite

900,300 S. Spring Street, Little Rock, AR 72201.


                                                 3
                Case 5:18-cv-00318-JM Document 1 Filed 12/26/18 Page 4 of 32




          18.     Defendant purposefully availed itself of the privilege of conducting activities

with the State of Arkansas, thus invoking the benefits and protections of its laws.

          19.     Upon information and belief, Defendant did act to design, sell, advertise,

manufacture and/or distribute Roundup, with full knowledge of its dangerous and defective

nature.

                                     FACTUAL ALLEGATIONS
          20.      At all relevant times, Defendant was in the business of, and did, design, research,

manufacture, test, advertise, promote, market, sell, distribute, and/or have acquired and are

responsible for Defendant who has designed, researched, manufactured, tested, advertised,

promoted, marketed, sold, and distributed the commercial herbicide Roundup.

          21.      Monsanto is a multinational agricultural biotechnology corporation based in St.

Louis, Missouri. It is the world's leading producer of glyphosate.
          22.      Defendant discovered the herbicidal properties of glyphosate during the 1970's

and subsequently began to design, research, manufacture, sell and distribute glyphosate based
                      I

"Roundup" as a broad spectrum herbicide.

          23.      Glyphosate is the active ingredient in Roundup.

          24.      Glyphosate is a broad-spectrum herbicide used to kill weeds and grasses known

to compete with commercial crops grown around the globe.

          25.      Glyphosate is a "non-selective" herbicide, meaning it kills indiscriminately based
only on whether a given organism produces a specific enzyme, 5-enolpyruvylshikimic acid-3-

phosphate synthase, known as EPSP synthase.

          26.      Glyphosate    inhibits   the   enzyme 5-enolpyruvylshikimic      acid-3-phosphate

synthase that interferes with the shikimic pathway in plants, resulting in the accumulation of

shikimic acid in plant tissue and ultimately plant death.
          27.      Sprayed as a liquid, plants absorb glyphosate directly through their leaves, stems,

and roots, and detectable quantities accumulate in the plant tissues.

          28.      Each year, approximately 250 million pounds of glyphosate are sprayed on crops,


                                                     4
               Case 5:18-cv-00318-JM Document 1 Filed 12/26/18 Page 5 of 32




commercial nurseries, suburban lawns, parks, and golf courses. This increase in use has been

driven largely by the proliferation of genetically engineered crops, crops specifically tailored to

resist the activity of glyphosate.

         29.      Defendant is intimately involved in the development, design, manufacture,

marketing, sale, and/or distribution of genetically modified ("GMO") crops, many of which are

marketed as being resistant to Roundup i.e., "Roundup Ready®." As of 2009, Defendant was the

world's leading producer of seeds designed to be Roundup Ready®. In 2010, an estimated 70%

of com and cotton, and 90% of soybean fields in the United States contained Roundup Ready®

seeds.

         30.      The original Roundup, containing the active ingredient glyphosate, was

introduced in 1974. Today, glyphosate products are among the world's most widely used

herbicides. 1

         31.      For nearly 40 years, consumers, farmers, state entities, and the public have used

Roundup, unaware of its carcinogenic properties.

                 REGISTRATION OF HERBICIDES UNDER FEDERAL LAW
         32.      The manufacture, formulation and distribution of herbicides, such as Roundup,

are regulated under the Federal Insecticide, Fungicide, and Rodenticide Act ("FIFRA"), 7.

U.S.C. § 136 et seq. FIFRA requires that all pesticides be registered with the Environmental

Protection Agency ("EPA) prior to their distribution, sale, or use, except as described by FIFRA

7 U.S.C. 136a(a).

         33.      The EPA requires as part of the registration process, among other requirements, a

variety of tests to evaluate the potential for exposure to pesticides, toxicity to people and other

potential non-target organisms, and other adverse effects on the environment. Registration by

the EPA, however, is not an assurance or finding of safety. The determination the EPA makes in

registering or re-registering a product is not that the product is "safe," but rather that use of the



1 Backgrounder,     History of Monsanto's Glyphosate Herbicides, June 2005.


                                                  5
             Case 5:18-cv-00318-JM Document 1 Filed 12/26/18 Page 6 of 32




product in accordance with its label directions "will not generally cause unreasonable adverse

effects on the environment." 7 U.S.C. § 136(a)(c)(5)(D).

       34.      FIFRA defines "unreasonable adverse effects on the environment" to mean "any

unreasonable risk to man or the environment, taking into account the economic, social, and

environmental costs and benefits of the use of any pesticide." 7 U.S.C. § 136(bb). FIFRA thus

requires the EPA to make a risk/benefit analysis in determining whether a registration should be

granted or allowed to continue to be sold in commerce.

       35.      The EPA and the State of Arkansas registered Roundup for distribution, sale, and

manufacture in the United States and the State of Arkansas.

       36.      FIFRA generally requires that the registrant, Monsanto, conduct health and safety

testing of pesticide products. The government is not required, nor is it able, to perform the

product tests that are required of the manufacturer.

       37.      The evaluation of each pesticide product distributed, sold, or manufactured is

completed at the time the product is initially registered. The data necessary for registration of a

pesticide has changed over time. The EPA is now in the process of re-evaluating all pesticide

products through a Congressionally-mandated process called "re-registration." 7 U.S.C. § 136a-

1. In order to reevaluate these pesticides, the EPA demands the completion of additional tests

and the submission of data for the EPA' s review and evaluation.

       38.      In the case of glyphosate and Roundup, the EPA had planned on releasing its

preliminary risk assessment - in relation to the registration process - no later than July 2015.

The EPA completed its review of glyphosate in early 2015, but delayed releasing the assessment

pending further review in light of the World Health Organization's March 24, 2015 finding that

glyphosate is a "probable carcinogen" as demonstrated by the mechanistic evidence of

carcinogenicity in humans and sufficient evidence of carcinogenicity in animals.




                                                 6
             Case 5:18-cv-00318-JM Document 1 Filed 12/26/18 Page 7 of 32



    MONSANTO'S FALSE REPRESENTATIONS REGARDING THE SAFETY OF
                                           ROUNDUP®

       39.      In 1996, the New York Attorney General ("NYAG") filed a lawsuit against

Monsanto based on its false and misleading advertising of Roundup products. Specifically, the

lawsuit challenged Monsanto's general representations that its spray-on glyphosate-based

herbicides, including Roundup, were "safer than table salt" and "practically non-toxic" to

mammals, birds, and fish. Among the representations the NY AG found deceptive and misleading

about the human and environmental safety of Roundup are the following:

                a) Remember that environmentally friendly Roundup herbicide is
                   biodegradable. It won't build up in the soil so you can use
                   Roundup with confidence along customers' driveways,
                   sidewalks and fences.

                b) And remember tha.t Roundup is biodegradable and won't build
                   up in the soil. That will give you the environmental confidence
                   you need to use Roundup everywhere you've got a weed, brush,
                   edging or trimming problem.

                c) Roundup biodegrades into naturally occurring elements.

                d) Remember that versatile Roundup herbicide stays where you put
                   it. That means there's no washing or leaching to harm
                   customers' shrubs or other desirable vegetation.

                e) This non-residual herbicide will not wash or leach in the soil. It
                   ... stays where you apply it.

                f)   You can apply Accord with "confidence because it will stay
                     where you put it" it bonds tightly to soil particles, preventing
                     leaching. Then, soon after application, soil microorganisms
                     biodegrade Accord into natural products.

                g) Glyphosate is less toxic to rats than table salt following acute
                   oral ingestion.

                h) Glyphosate's safety margin is much greater than required. It has
                   over a 1,000-fold safety margin in food and over a 700-fold
                   safety margin for workers who manufacture it or use it.



                                                 7
             Case 5:18-cv-00318-JM Document 1 Filed 12/26/18 Page 8 of 32



               i)    You can feel good about using herbicides by Monsanto. They
                     carry a toxicity category rating of "practically non-toxic" as it
                     pertains to mammals, birds and fish.

               j)    "Roundup can be used where kids and pets will play and breaks
                     down into natural material." This ad depicts a person with his
                     head in the ground and a pet dog standing in an area which has
                     been treated with Roundup. 2

       40.     On November 19, 1996, Monsanto entered into an Assurance of Discontinuance

with NY AG, in which Monsanto agreed, among other things, "to cease and desist from

publishing or broadcasting any advertisements [in New York] that represent, directly or by

implication" that:

                a) its glyphosate-containing pesticide products or any
                   component thereof are safe, non-toxic, harmless or free
                   from risk;

                b) its glyphosate-containing pesticide products or any
                   component thereof manufactured, formulated, distributed
                   or sold by Monsanto are biodegradable;

                c) its glyphosate-containing pesticide products or any
                   component thereof stay where they are applied under all
                   circumstances and will not move through the
                   environment by any means;

                d) its glyphosate-containing pesticide products or any
                   component thereof are "good" for the environment or are
                   "known for their environmental characteristics";

                e) glyphosate-containing pesticide products or any
                   component thereof are safer or less toxic than common
                   consumer products other than herbicides; and

                f)   its glyphosate-containing products or any component
                     thereof might be classified as "practically non-toxic.

       41.      Monsanto did not alter its advertising in the same manner in any state other than



2Attorney General of the State of New York, In the Matter of Monsanto Company, Assurance of
Discontinuance Pursuant to Executive Law§ 63(15) (Nov. 1996).


                                                  8
               Case 5:18-cv-00318-JM Document 1 Filed 12/26/18 Page 9 of 32



New York, and on information and belief still has not done so today.

         42.     In 2009, France's highest court ruled that Monsanto had not told the truth about

the safety of Roundup. The French court affirmed an earlier judgment that Monsanto had falsely

advertised its herbicide Roundup as "biodegradable" and that it "left the soil clean. " 3


                     EVIDENCE OF CARCINOGENICITY IN ROUNDUP
         43.     As early as the 1980's Monsanto was aware of glyphosate's carcinogenic

properties.

         44.     On March 4, 1985, a group of the Environmental Protection Agency's ("EPA")
Toxicology Branch published a memorandum classifying glyphosate as a Category C

oncogene. 4 Category C oncogenes are possible human carcinogens with limited evidence of

carcinogenicity.

         45.     In 1986, the EPA issued a Registration Standard for glyphosate (NTIS PB87-

103214). The Registration standard required additional phytotoxicity, environmental fate,

toxicology, product chemistry, and residue chemistry studies. All of the data required was

submitted and reviewed and/or waived. 5

         46.      In October 1991 the EPA published a Memorandum entitled "Second Peer

Review of Glyphosate." The memorandum changed glyphosate's classification to Group E

(evidence of non-carcinogenicity for humans). Two peer review committee members did not
concur with the conclusions of the committee and one member refused to sign. 6


3Monsanto Guilty in 'False Ad' Row, BBC, Oct. 15, 2009, available at
http://news.bbc.co.uk/2/hi/europe/8308903.stm.

4Consensus Review of Glyphosate, Casewell No. 661A. March 4, 1985. United States
Environmental Protection Agency.

5   http://www.epa.gov/oppsrrd 1/reregistration/REDs/factsheets/0 178fact.pdf

6Second Peer Review of Glyphosate, CAS No. 1071-83-6. October 30, 1881. United States
Environmental Protection Agency.



                                                  9
               Case 5:18-cv-00318-JM Document 1 Filed 12/26/18 Page 10 of 32




         47.      In addition to the toxicity of the active molecule, many studies support the

hypothesis that glyphosate formulations found in Defendant's Roundup products are more

dangerous and toxic than glyphosate alone. 7 As early as 1991 evidence existed demonstrating

that glyphosate formulations were significantly more toxic than glyphosate alone.   8


         48.      In 2002, Julie Marc published a study entitled "Pesticide Roundup Provokes Cell

Division Dysfunction at the Level of CDKl/Cyclin B Activation."

         49.      The study found that Defendant's Roundup caused delays in the cell cycles of sea

urchins, while the same concentrations of glyphosate alone proved ineffective and did not alter

cell cycles.

         50.      In 2004, Julie Marc published a study entitled "Glyphosate-based pesticides

affect cell cycle regulation." The study demonstrated a molecular link between glyphosate-based

products and cell cycle dysregulation.

         51.      The study noted that "cell-cycle dysregulation is a hallmark of tumor cells and

human cancer. Failure in the cell-cycle checkpoints leads to genomic instability and subsequent

development of cancers from the initial affected cell." Further, "[s]ince cell cycle disorders such

as cancer result from dysfunction of unique cell, it was of interest to evaluate the threshold dose

of glyphosate affecting cells."9

         52.      In 2005, Francisco Peixoto published a study showing that Roundup's effects on

rat liver mitochondria are much more toxic and harmful than the same concentrations of

gl yphosate alone.

         53.      The Peixoto study suggested that the harmful effects of Roundup on

mitochondrial bioenergetics could not be exclusively attributed to glyphosate and could be the

result of other chemicals, namely the surfactant POEA, or alternatively due to the possible

synergy between glyphosate and Roundup formulation products.

7   Martinez et al. 2007; Benachour 2009; Gasnier et al. 2010; Peixoto 2005; Marc 2004
8   Martinez et al 1991

9   (Molinari, 2000; Stewart et al., 2003)


                                                  10
          Case 5:18-cv-00318-JM Document 1 Filed 12/26/18 Page 11 of 32




       54.    In 2009, Nora Benachour and Gilles-Eric Seralini published a study examining

the effects of Roundup and glyphosate on human umbilical, embryonic, and placental cells.

       55.    The study used dilution levels of Roundup and glyphosate far below agricultural

recommendations, corresponding with low levels of residues in food. The study concluded that

supposed "inert" ingredients, and possibly POEA, change human cell permeability and amplify

toxicity of glyphosate alone. The study further suggested that determinations of glyphosate

toxicity should take into account the presence of adjuvants, or those chemicals used in the

formulation of the complete pesticide. The study confirmed that the adjuvants in Roundup are

not inert and that Roundup is always more toxic than its active ingredient glyphosate.

       56.     The results of these studies were confirmed in recently published peer-reviewed

studies and were at all times available and/or known to Defendant.

       57.     Defendant knew or should have known that Roundup 1s more toxic than

glyphosate alone and that safety studies on Roundup, Roundup's adjuvants and "inert"

ingredients, and/or the surfactant POEA were necessary to protect Plaintiff from Roundup.

       58.     Defendant knew or should have known that tests limited to Roundup's active

ingredient glyphosate were insufficient to prove the safety of Roundup.

       59.     Defendant failed to appropriately and adequately test Roundup, Roundup's

adjuvants and "inert" ingredients, and/or the surfactant POEA to protect Plaintiff from Roundup.

       60.     Rather than performing appropriate tests, Defendant relied upon flawed industry-

supported studies designed to protect Defendant's economic interests rather than Plaintiff and

the consuming public.

       61.     Despite its knowledge that Roundup was considerably more dangerous than

glyphosate alone, Defendant continued to promote Roundup as safe.

                        IARC CLASSIFICATION OF GLYPHOSATE

       62.     The International Agency for Research on Cancer ("IARC") is the specialized

intergovernmental cancer agency the World Health Organization ("WHO") of the United

Nations tasked with conducting and coordinating research into the causes of cancer.


                                                11
           Case 5:18-cv-00318-JM Document 1 Filed 12/26/18 Page 12 of 32




       63.     An IARC Advisory Group to Recommend Priorities for IARC Monographs

during 2015-2019 met in April 2014. Though nominations for the review were solicited, a

substance must meet two criteria to be eligible for review by the IARC Monographs: there must

already be some evidence of carcinogenicity of the substance, and there must be evidence that

humans are exposed to the substance.

       64.     IARC set glyphosate for review in 2015-2016. IARC uses five criteria for

determining priority in reviewing chemicals. The substance must have a potential for direct

impact on public health; scientific literature to support suspicion of carcinogenicity; evidence of

significant human exposure; high public interest and/or potential to bring clarity to a

controversial area and/or reduce public anxiety or concern; related agents similar to one given

high priority by the above considerations. Data reviewed is sourced preferably from publicly

accessible, peer-reviewed data.

       65.     On March 24, 2015, after its cumulative review of human, animal, and DNA

studies for more than one (1) year, many of which have been in Defendant's possession since as

early as 1985, the IARC's working group published its conclusion that the glyphosate contained

in Defendant's Roundup herbicide, is a Class 2A "probable carcinogen" as demonstrated by the

mechanistic evidence of carcinogenicity in humans and sufficient evidence of carcinogenicity in

animals.

       66.     The IARC's full Monograph was published on July 29, 2015 and established

glyphosate as a class 2A probable carcinogen to humans. According to the authors glyphosate

demonstrated sufficient mechanistic evidence (genotoxicity and oxidative stress) to warrant a 2A

classification based on evidence of carcinogenicity in humans and animals.

       67.     The IARC Working Group found an increased risk between exposure to

glyphosate and non-Hodgkin's lymphoma ("NHL") and several subtypes of NHL, and the

increased risk continued after adjustment for other pesticides.

       68.     The IARC also found that glyphosate caused DNA and chromosomal damage in

human cells.


                                                12
           Case 5:18-cv-00318-JM Document 1 Filed 12/26/18 Page 13 of 32




                       EARLIER EVIDENCE OF GLYPHOSATE'S DANGER

       69.     Despite the new classification by the IARC, Defendant has had ample evidence

of glyphosate and Roundup's genotoxic properties for decades.

       70.     Genotoxicity refers to chemical agents that are capable of damaging the DNA

within a cell through genetic mutations, which is a process that is believed to lead to cancer.

       71.     In 1997, Chris Clements published "Genotoxicity of select herbicides in Rana

catesbeiana tadpoles using the alkaline single-cell gel DNA electrophoresis (comet) assay."

       72.     The study found that tadpoles exposed to Roundup showed significant DNA

damage when compared with unexposed control animals.

       73.     Both human and animal studies have shown that glyphosate and glyphosate-

based formulations such as Roundup can induce oxidative stress.
       74.     Oxidative stress and associated chronic inflammation are believed to be involved

in carcinogenesis.

       75.     The IARC Monograph notes that "[s]trong evidence exists that glyphosate,

AMPA and glyphosate-based formulations can induce oxidative stress."

       76.     In 2006 Cesar Paz-y-Mi:fio published a study examining DNA damage in human

subjects exposed to glyphosate.

       77.     The study produced evidence of chromosomal damage in blood cells showing
significantly greater damage after exposure to glyphosate than before in the same individuals,

suggesting that the glyphosate formulation used during aerial spraying had a genotoxic effect on

exposed individuals.

       78.     The IARC Monograph reflects the volume of evidence of glyphosate pesticides'

genotoxicity noting "[t]he evidence for genotoxicity caused by glyphosate-based formulations is
strong."

       79.     Despite knowledge to the contrary, Defendant maintains that there is no evidence
that Roundup is genotoxic, that regulatory authorities and independent experts are in agreement

that Roundup is not genotoxic, and that there is no evidence that Roundup is genotoxic.


                                                 13
           Case 5:18-cv-00318-JM Document 1 Filed 12/26/18 Page 14 of 32




       80.     In addition to glyphosate and Roundup's genotoxic properties, Defendant has

long been aware of glyphosate's carcinogenic properties.

       81.     Glyphosate and Roundup in particular have long been associated with

carcinogenicity and the development of numerous forms of cancer, including, but not limited to,

non-Hodgkin's lymphoma, Hodgkin's lymphoma, multiple myeloma, and soft tissue sarcoma.

       82.     Defendant has known of this association since the early to mid-1980s and

numerous human and animal studies have evidenced the carcinogenicity of glyphosate and/or

Roundup.

       83.     In 1985 the EPA studied the effects of glyphosate in mice finding a dose related

response in male mice linked to renal tubal adenomas, a rare tumor. The study concluded the

glyphosate was oncogenic.

       84.     In 2003 Lennart Hardell and Mikael Eriksson published the results of two case

controlled studies on pesticides as a risk factor for NHL and hairy cell leukemia.

       85.     The study concluded that glyphosate had the most significant relationship to NHL

among all herbicides studies with an increased odds ratio of 3 .11.

       86.     In 2003 AJ De Roos published a study examining the pooled data of mid-western

farmers, examining pesticides and herbicides as risk factors for NHL.

       87.     The study, which controlled for potential confounders, found a relationship

between increased NHL incidence and glyphosate.

       88.     In 2008 Mikael Eriksson published a population based case-control study of

exposure to various pesticides as a risk factor for NHL.

       89.     This strengthened previous associations between glyphosate and NHL.

       90.     In spite of this knowledge, Defendant continued to issue broad and sweeping

statements suggesting that Roundup was, and is, safer than ordinary household items such as

table salt, despite a lack of scientific support for the accuracy and validity of these statements

and, in fact, voluminous evidence to the contrary.

       91.     Upon information and belief, these statements and representations have been


                                                 14
           Case 5:18-cv-00318-JM Document 1 Filed 12/26/18 Page 15 of 32




made with the intent of inducing Plaintiff, the agricultural community, and the public at large to

purchase and increase the use of Defendant's Roundup for Defendant's pecuniary gain, and in

fact, did induce Plaintiff to use Roundup.

       92.      Defendant made these statements with complete disregard and reckless

indifference to the safety of Plaintiff and the general public.

       93.      Notwithstanding Defendant's representations, scientific evidence has established

a clear association between glyphosate and genotoxicity, inflammation, and an increased risk of

many cancers, including, but not limited to, NHL, Multiple Myeloma, and soft tissue sarcoma.

       94.      Defendant knew or should have known that glyphosate is associated with an

increased risk of developing cancer, including, but not limited to, NHL, Multiple Myeloma, and

soft tissue sarcomas.

        95.     Defendant failed to appropriately and adequately inform and warn Plaintiff of the

serious and dangerous risks associated with the use of and exposure to glyphosate and/or

Roundup, including, but not limited to, the risk of developing NHL, as well as other severe and

personal injuries, which are permanent and/or long-lasting in nature, cause significant physical

pain and mental anguish, diminished enjoyment of life, and the need for medical treatment,

monitoring and/or medications.

        96.     Despite the IARC's classification of glyphosate as a class 2A probable

carcinogen, Defendant continues to maintain that glyphosate and/or Roundup is safe, non-

carcinogenic, non-genotoxic, and falsely warrant to users and the general public that

independent experts and regulatory agencies agree that there is no evidence of carcinogenicity or

genotoxicity in glyphosate and Roundup.

        97.     Defendant has claimed and continues to claim that Roundup is safe, non-

carcinogenic, and non-genotoxic. These misrepresentations are consistent with Defendant's

cavalier approach to investigating and ensuring the safety of its products, the safety of the public

at large, and the safety of Plaintiff.




                                                  15
          Case 5:18-cv-00318-JM Document 1 Filed 12/26/18 Page 16 of 32



     SCIENTIFIC FRAUD UNDERLYING THE SAFETY DETERMINATIONS OF
                            GLYPHOSATE
       98.     After the EPA's 1985 classification of glyphosate as possibly carcinogenic to

humans (Group C), Monsanto exerted pressure upon the EPA to change its classification.

       99.     This culminated in the EPA's reclassification of glyphosate to Group E, which

was based upon evidence of non-carcinogenicity in humans.

       100.    In so classifying, the EPA stated that "[i]t should be emphasized, however, that

designation of an agent in Group E is based on the available evidence at the time of evaluation

and should not be interpreted as a definitive conclusion that the agent will not be a carcinogen

under any circumstances."

       101.    On two occasions, the EPA found that laboratories hired by Monsanto to test the

toxicity of its Roundup products for registration purposes committed scientific fraud.

       102.    In the first instance, Monsanto hired Industrial Bio-Test Laboratories ("IBT") to

perform and evaluate pesticide toxicology studies relating to Roundup. IBT performed

approximately 30 tests on glyphosate and glyphosate-containing products, including 11 of the 19

chronic toxicology studies needed to register Roundup with the EPA.

       103.    In 1976, the Food and Drug Administration ("FDA") performed an inspection of

IBT and discovered discrepancies between the raw data and the final report relating to

toxicological impacts of glyphosate. The EPA subsequently audited IBT and determined that the

toxicology studies conducted for Roundup were invalid. An EPA reviewer stated, after finding

"routine falsification of data" at IBT, that it was "hard to believe the scientific integrity of the

studies when they said they took specimens of the uterus from male rabbits."

       104.    Three top executives of IBT were convicted of fraud in 1983.

       105.    In the second incident, Monsanto hired Craven Laboratories ("Craven") in 1990

to perform pesticide and herbicide studies, including several studies on Roundup.

       106.    In March of 1991, the EPA announced that it was investigating Craven for

"allegedly falsifying test data used by chemical firms to win EPA approval of pesticides."




                                                 16
            Case 5:18-cv-00318-JM Document 1 Filed 12/26/18 Page 17 of 32




         107.   The investigation lead to the indictments of the laboratory owner and a handful of

employees.


MONSANTO'S CONTINUING DISREGARD FOR THE SAFETY OF PLAINTIFF AND
                          THE PUBLIC
         108.   Monsanto claims on its website that "[r]egulatory authorities and independent

experts around the world have reviewed numerous long-term/carcinogenicity and genotoxicity

studies and agree that there is no evidence that glyphosate, the active ingredient in Roundup

brand herbicides and other glyphosate-based herbicides, causes cancer, even at very high doses,

and that it is not genotoxic." 10

         109.   Ironically, the primary source for this statement is a 1986 report by the WHO, the

same organization that now considers glyphosate to be a probable carcinogen.

         110.   Glyphosate, and Defendant's Roundup products in particular, have long been

associated with serious side effects and many regulatory agencies around the globe have banned

or are currently banning the use of glyphosate herbicide products.

         111.   Defendant's statements proclaiming the safety of Roundup and disregarding its

dangers misled Plaintiff.

         112.   Despite Defendant's knowledge that Roundup was associated with an elevated

risk of developing cancer, Defendant's promotional campaigns focused on Roundup's purported

"safety profile."

         113.   Defendant's failure to adequately warn Plaintiff resulted in (1) Plaintiff using and

being exposed to glyphosate instead of using another acceptable and safe method of controlling

unwanted weeds and pests; and (2) scientists and physicians failing to warn and instruct

consumers about the risk of cancer, including NHL, and other injuries associated with Roundup.

         114.   Defendant failed to seek modification of the labeling of Roundup to include

relevant information regarding the risks and dangers associated with Roundup exposure.


10   Backgrounder, Glyphosate: No Evidence of Carcinogenicity, updated November 2014.


                                                 17
          Case 5:18-cv-00318-JM Document 1 Filed 12/26/18 Page 18 of 32




       115.    The failure of Defendant to appropriately warn and inform the EPA has resulted

in inadequate warnings in safety information presented directly to users and consumers.

       116.    The failure of Defendant to appropriately warn and inform the EPA has resulted

in the absence of warning or caution statements that are adequate to protect health and the

environment.

       117.    The failure of Defendant to appropriately warn and inform the EPA has resulted

in the directions for use that are not adequate to protect health and the environment.

       118.    By reason of the foregoing acts and omissions, Plaintiff seeks compensatory

damages as a result of Plaintiff's use of, and exposure to, Roundup which caused or was a

substantial contributing factor in causing Plaintiff to suffer from cancer, specifically NHL, and

Plaintiff suffered severe and personal injuries which are permanent and lasting in nature,

physical pain and mental anguish, including diminished enjoyment of life.

       119.    By reason of the foregoing, Plaintiff is severely and permanently injured.

       120.    By reason of the foregoing acts and omissions, Plaintiff has endured and, in some

categories continues to suffer, emotional and mental anguish, medical expenses, and other

economic and non-economic damages, as a result of the actions and inactions of the Defendant.

                             PLAINTIFF'S EXPOSURE TO ROUNDUP

        121.   Plaintiff used Roundup beginning in or around 2000 as part of his employment

with various agricultural companies.

        122.   For more than a decade, Plaintiff sprayed Roundup on a regular basis and

followed safety and precautionary warnings during the course of use.

        123.   Plaintiff was subsequently diagnosed with Non-Hodgkin Lymphoma in 2016.

The development of Plaintiffs Non-Hodgkin Lymphoma was proximately and actually caused

by exposure to Defendant's Roundup.

        124.   As a result of his injury, Plaintiff has incurred significant economic and non-

economic damages.




                                                 18
             Case 5:18-cv-00318-JM Document 1 Filed 12/26/18 Page 19 of 32




         EQUITABLE TOLLING OF APPLICABLE STATUTE OF LIMITATIONS
         125.    Plaintiff incorporates by reference all prior paragraphs of this Complaint as if

fully set forth herein.
         126.    The running of any statute of limitations has been tolled by reason of Defendant's

fraudulent concealment. Defendant, through its affirmative misrepresentations and omissions,

actively concealed from Plaintiff the true risks associated with Roundup and glyphosate.

          127.   At all relevant times, Defendant has maintained that Roundup is safe, non-toxic,

and non-carcinogenic.

          128.   Defendant made these representations even after having knowledge and/or reason

to know that these statements were false.

          129.   Over the course of Plaintiff's use of Roundup, Plaintiff received representations

from Defendant, Defendant's employees, and agents that Roundup was safe, even though these

representations were in fact false.

          130.   Indeed, even as of July 2016, Defendant continues to represent to the public that

"Regulatory authorities and independent experts around the world have reviewed numerous

long-term/carcinogenicity and genotoxicity studies and agree that there is no evidence that

glyphosate, the active ingredient in Roundup® brand herbicides and other glyphosate-based

herbicides, causes cancer, even at very high doses, and that it is not genotoxic" (emphasis

added). 11
          131.   As a result of Defendant's actions, Plaintiff was unaware, and could not

reasonably know or have learned through reasonable diligence, that Roundup and/or glyphosate

contact exposed Plaintiff to the risks alleged herein and that those risks were the direct and

proximate result of Defendant's acts and omissions.
          132.   Furthermore, Defendant is estopped from relying on any statute of limitations

because of their fraudulent concealment of the true character, quality and nature of Roundup.



11   Backgrounder, Glyphosate: No Evidence of Carcinogenicity, updated November 2014.


                                                 19
           Case 5:18-cv-00318-JM Document 1 Filed 12/26/18 Page 20 of 32




Defendant was under a duty to disclose the true character, quality, and nature of Roundup

because this was non-public information over which Defendant had and continue to have

exclusive control, and because Defendant knew that this information was not available to

Plaintiff or to distributors of Roundup. In addition, Defendant is estopped from relying on any

statute of limitations because of their intentional concealment of these facts.

        133.    Plaintiff had no knowledge that Defendant was engaged in the wrongdoing

alleged herein. Because of the fraudulent acts of concealment of wrongdoing by Defendant,

Plaintiff could not have reasonably discovered the wrongdoing at any time prior. Also, the

economics of this fraud should be considered as Defendant had the ability to, and did, spend

enormous amounts of money in furtherance of their purpose of marketing, promoting and/or

distributing a profitable herbicide, notwithstanding the known or reasonably known risks.

Plaintiff, scientists, and medical professionals could not have afforded and could not have
possibly conducted studies to determine the nature, extent, and identity of related health risks,

and were forced to rely on only the Defendant's representations. Accordingly, Defendant is

precluded from relying upon any statute of limitations.


                                   FIRST CAUSE OF ACTION
                                       (NEGLIGENCE)
        134.    Plaintiff repeats, reiterates, and re-alleges each and every allegation of this
Complaint contained in each of the foregoing paragraphs inclusive, with the same force and

effect as if more fully set forth herein.
        135.    Defendant had a duty to exercise reasonable care in the designing, researching,

testing, manufacturing, marketing, supplying, promoting, packaging, sale, and/or distribution of

Roundup into the stream of commerce, including a duty to assure that the product would not
cause users to suffer unreasonable, dangerous side effects.

        136.    Defendant failed to exercise ordinary care in the designing, researching, testing,

manufacturing, marketing, supplying, promoting, packaging, sale, testing, quality assurance,



                                                 20
          Case 5:18-cv-00318-JM Document 1 Filed 12/26/18 Page 21 of 32




quality control, and/or distribution of Roundup into interstate commerce in that Defendant knew

or should have known that using Roundup created a high risk of unreasonable, dangerous side

effects, including, but not limited to, the development of NHL, as well as other severe and

personal injuries which are permanent and lasting in nature, physical pain and mental anguish,

including diminished enjoyment of life, as well as need for lifelong medical treatment,

monitoring, and/or medications.

       137.     The negligence by the Defendant, their agents, servants, and/or employees,

included but was not limited to the following acts and/or omissions:


           a. Manufacturing, producing, promoting, formulating, creating, and/or
              designing Roundup without thoroughly testing it;

           b. Failing to test Roundup and/or failing to adequately, sufficiently, and
              properly test Roundup;

           c. Not conducting sufficient testing programs to determine whether or not
              Roundup was safe for use; in that Defendant herein knew or should have
              known that Roundup was unsafe and unfit for use by reason of the dangers
              to its users;

           d. Not conducting sufficient testing programs and studies to determine
              Roundup's carcinogenic properties even after Defendant had knowledge
              that Roundup is, was, or could be carcinogenic;

           e. Failing to conduct sufficient testing programs to determine the safety of
              "inert" ingredients and/or adjuvants contained within Roundup, and the
              propensity of these ingredients to render Roundup toxic, increase the
              toxicity of Roundup, whether these ingredients are carcinogenic, magnify
              the carcinogenic properties of Roundup, and whether or not "inert"
              ingredients and/or adjuvants were safe for use;

           f.   Negligently failing to adequately and correctly warn the Plaintiff, the
                public, the medical and agricultural professions, and the EPA of the
                dangers of Roundup;

           g. Negligently failing to petition the EPA to strengthen the warnings
              associated with Roundup;




                                               21
         Case 5:18-cv-00318-JM Document 1 Filed 12/26/18 Page 22 of 32



           h. Failing to provide adequate cautions and warnings to protect the health of
              users, handlers, applicators, and persons who would reasonably and
              foreseeably come into contact with Roundup;

           1.   Negligently marketing, advertising, and recommending the use of
                Roundup without sufficient knowledge as to its dangerous propensities;

          J.    Negligently representing that Roundup was safe for use for its intended
                purpose, and/or that Roundup was safer than ordinary and common items
                such as table salt, when, in fact, it was unsafe;

           k. Negligently representing that Roundup had equivalent safety and efficacy
              as other forms of herbicides;

           1.   Negligently designing Roundup in a manner, which was dangerous to its
                users;

           m. Negligently manufacturing, producing, and formulating Roundup in a
              manner, which was dangerous to its users;

           n. Concealing information from the Plaintiff while knowing that Roundup
              was unsafe, dangerous, and/or non-conforming with EPA regulations;

           o. Improperly concealing and/or misrepresenting information from the
              Plaintiff, scientific and medical professionals, and/or the EPA, concerning
              the severity of risks and dangers of Roundup compared to other forms of
              herbicides; and

           p. Negligently selling Roundup with a false and misleading label.


       138.     Defendant under-reported, underestimated, and downplayed the serious dangers

of Roundup.

       139.     Defendant negligently and deceptively compared the safety risks and/or dangers

of Roundup with common everyday foods such as table salt, and other forms of herbicides.

       140.     Defendant was negligent and/or violated Arkansas law in the designing,

researching, supplying, manufacturing, promoting, packaging, distributing, testing, advertising,

warning, marketing, and s~lling of Roundup in that it:




                                               22
           Case 5:18-cv-00318-JM Document 1 Filed 12/26/18 Page 23 of 32



          a.    Failed to use ordinary care in designing and manufacturing Roundup so as
                to avoid the aforementioned risks to individuals when Roundup was used
                as an herbicide;

          b.    Failed to accompany their product with proper and/or accurate warnings
                regarding all possible adverse side effects associated with the use of
                Roundup;

          c.    Failed to accompany their product with proper warnings regarding all
                possible adverse side effects concerning the failure and/or malfunction of
                Roundup;

          d.    Failed to accompany their product with accurate warnings regarding the
                risks of all possible adverse side effects concerning Roundup;

          e.    Failed to warn Plaintiff of the severity and duration of such adverse
                effects, as the warnings given did not accurately reflect the symptoms, or
                severity of the side effects including, but not limited to, the development
                of NHL;

          f.    Failed to conduct adequate testing, clinical testing and post-marketing
                surveillance to determine the safety of Roundup;

          g.    Failed to conduct adequate testing, clinical testing, and post-marketing
                surveillance to determine the safety of Roundup's "inert" ingredients
                and/or adjuvants;

          h.    Negligently misrepresented the evidence of Roundup's genotoxicity and
                carcinogenicity; and

          i.    Was otherwise careless and/or negligent.


         141.   Despite the fact that Defendant knew or should have known that Roundup caused,

or could cause, unreasonably dangerous side effects, Defendant continued and continue to

market, manufacture, distribute, and/or sell Roundup to consumers, including the Plaintiff and

his employer.

         142.   Defendant knew or should have known that consumers such as the Plaintiff would

foreseeably suffer injury as a result of Defendant's failure to exercise ordinary care, as set forth

above.




                                                23
            Case 5:18-cv-00318-JM Document 1 Filed 12/26/18 Page 24 of 32




          143.   Defendant's violations of law and/or negligence were the proximate cause of

Plaintiffs injuries, harm and economic loss, which Plaintiff suffered and/or will continue to

suffer.

          144.   As a result of the foregoing acts and omissions, the Plaintiff suffered from serious

and dangerous side effects including, but not limited to, NHL, as well as other severe and

personal injuries which are permanent and lasting in nature, physical pain and mental anguish,

diminished enjoyment of life, and financial expenses for hospitalization and medical care.

Further, Plaintiff suffered life-threatening NHL, and severe personal injuries, which are

permanent and lasting in nature, physical pain and mental anguish, including diminished

enjoyment of life.


                               SECOND CAUSE OF ACTION
                     (STRICT PRODUCTS LIABILITY - DESIGN DEFECT)
          145.   Plaintiff repeats, reiterates and, re-alleges each and every allegation of this

Complaint contained in each of the foregoing paragraphs inclusive, with the same force and

effect as if more fully set forth herein.

          146.   At all times herein mentioned, the Defendant designed, researched, manufactured,

tested, advertised, promoted, sold, distributed, and/or have acquired the Defendant who have

designed, researched, tested, advertised, promoted, marketed, sold, and distributed Roundup as

hereinabove described that was used by the Plaintiff.

          147.   Defendant's Roundup was expected to and did reach the usual consumers,

handlers, and persons coming into contact with said product without substantial change in the

condition in which it was produced, manufactured, sold, distributed, and marketed by the

Defendant.

          148.   At those times, Roundup was in an unsafe, defective, and inherently dangerous

condition, which was dangerous to users, and in particular, the Plaintiff herein.




                                                  24
          Case 5:18-cv-00318-JM Document 1 Filed 12/26/18 Page 25 of 32




       149.   The Roundup designed, researched, manufactured, tested, advertised, promoted,

marketed, sold, and distributed by Defendant was defective in design or formulation in that,

when it left the hands of the manufacturer and/or suppliers, the foreseeable risks exceeded the

benefits associated with the design or formulation of Roundup.

       150.   The Roundup designed, researched, manufactured, tested, advertised, promoted,

marketed, sold, and distributed by Defendant was defective in design and/or formulation, in that,

when it left the hands of the Defendant manufacturers and/or suppliers, it was unreasonably

dangerous, unreasonably dangerous in normal use, and it was more dangerous than an ordinary

consumer would expect.

       151.   At all times herein mentioned, Roundup was in a defective condition and unsafe,

and Defendant knew or had reason to know that said product was defective and unsafe,

especially when used in the form and manner as provided by the Defendant. In particular,

Defendant's Roundup was defective in the following ways:

         a.   When placed in the stream of commerce, Defendant's Roundup products were
              defective in design and formulation and, consequently, dangerous to an extent
              beyond that which an ordinary consumer would anticipate;

         b.    When placed in the stream of commerce, Defendant's Roundup products were
               unreasonably dangerous in that they were hazardous and posed a grave risk of
               cancer and other serious illnesses when used in a reasonably anticipated manner;

         c.    When placed in the stream of commerce, Defendant's Roundup products
               contained unreasonably dangerous design defects and were not reasonably safe
               when used in a reasonably anticipated manner;

         d.    Defendant did not sufficiently test, investigate, or study its Roundup products;

         e.    Exposure to Roundup presents a risk of harmful side effects that outweigh any
               potential utility stemming from the use of the herbicide;

         f.    Defendant knew or should have known at the time of marketing its Roundup
               products that exposure to Roundup and could result in cancer and other severe
               illnesses and injuries; and

         g.    Defendant did not conduct adequate post-marketing surveillance of its Roundup
               products.


                                                25
           Case 5:18-cv-00318-JM Document 1 Filed 12/26/18 Page 26 of 32




         152.   Defendant knew, or should have known that at all times herein mentioned its

Roundup was in a defective condition, and was and is inherently dangerous and unsafe.

         153.   Plaintiff was exposed to Defendant's Roundup, as described above, without

knowledge of Roundup's dangerous characteristics.
         154.   At the time of the Plaintiffs use of and exposure to Roundup, Roundup was being

used for the purposes and in a manner normally intended, as a broad-spectrum herbicide.

         155.   Defendant with this knowledge voluntarily designed its Roundup with a

dangerous condition for use by the public, and in particular the Plaintiff.

         156.   Defendant had a duty to create a product that was not unreasonably dangerous for

its normal, intended use.

         157.   Defendant created a product that was and is unreasonably dangerous for its

normal, intended use.

         158.   Defendant marketed and promoted a product in such a manner so as to make it

inherently defective as the product downplayed its suspected, probable, and established health

risks inherent with its normal, intended use.

         159.   The Roundup designed, researched, manufactured, tested, advertised, promoted,

marketed, sold, and distributed by Defendant was manufactured defectively in that Roundup left

the hands of Defendant in a defective condition and was unreasonably dangerous to its intended

users.
         160.   The Roundup designed, researched, manufactured, tested, advertised, promoted,

marketed, sold, and distributed by Defendant reached their intended users in the same defective

and unreasonably dangerous condition in which the Defendant's Roundup was manufactured.

         161.   Defendant designed, researched, manufactured, tested, advertised, promoted,
marketed, sold, and distributed a defective product, which created an unreasonable risk to the

health of consumers and to the Plaintiff in particular, and Defendant is therefore strictly liable for

the injuries sustained by the Plaintiff.




                                                 26
           Case 5:18-cv-00318-JM Document 1 Filed 12/26/18 Page 27 of 32




        162.   The Plaintiff could not, by the exercise of reasonable care, have discovered

Roundup's defects herein mentioned or perceived its danger.

        163.    By reason of the foregoing, the Defendant has become strictly liable to the

Plaintiff for the manufacturing, marketing, promoting, distribution, and selling of a defective

product, Roundup.

        164.    Defendant's defective design, of Roundup amounts to willful, wanton, and/or

reckless conduct by Defendant.

        165.    Defects in Defendant's Roundup were the cause or a substantial factor in causing

Plaintiffs injuries.

        166.    As a result of the foregoing acts and omission, the Plaintiff developed NHL, and

suffered severe and personal injuries, which are permanent and lasting in nature, physical pain

and mental anguish, including diminished enjoyment of life, and financial expenses for

hospitalization and medical care.


                            TIDRD CAUSE OF ACTION
                 (STRICT PRODUCTS LIABILITY - FAILURE TOWARN)
        167.    Plaintiff repeats, reiterates and re-alleges each and every allegation of this

Complaint contained in each of the foregoing paragraphs inclusive, with the same force and

effect as if more fully set forth herein.

        168.    Defendant has engaged in the business of selling, testing, distributing, supplying,
manufacturing, marketing, and/or promoting Roundup, and through that conduct have

knowingly and intentionally placed Roundup into the stream of commerce with full

knowledge that it reaches consumers such as Plaintiff who are exposed to it through ordinary

and reasonably foreseeable uses.

        169.    Defendant did in fact sell, distribute, supply, manufacture, and/or promote

Roundup to Plaintiff. Additionally, Defendant expected the Roundup that they were selling,

distributing, supplying, manufacturing, and/or promoting to reach - and Roundup did in fact



                                                27
           Case 5:18-cv-00318-JM Document 1 Filed 12/26/18 Page 28 of 32




reach - consumers, including Plaintiff, without any substantial change in the condition of the

product from when it was initially distributed by Defendant.

       170.    At the time of manufacture, Defendant could have provided the warnings or

instructions regarding the full and complete risks of Roundup and glyphosate-containing

products because it knew or should have known of the unreasonable risks of harm associated

with the use of and/or exposure to such products.

       171.    At all times herein mentioned, the aforesaid product was defective and unsafe in

manufacture such that it was unreasonably dangerous to the user, and was so at the time it was

distributed by Defendant and at the time Plaintiff was exposed to and/or ingested the product.

The defective condition of Roundup was due in part to the fact that it was not accompanied by

proper warnings regarding its carcinogenic qualities and possible side effects, including, but not

limited to, developing non-Hodgkin's lymphoma as a result of exposure and use.

       172.    Roundup did not contain a warning or caution statement, which was necessary

and, if complied with, was adequate to protect the health of those exposed in violation of 7

U.S.C. § 136j(a)(l)(E).

       173.    Defendant's failure to include a warning or caution statement which was

necessary and, if complied with, was adequate to protect the health of those exposed, violated 7

U.S.C. § 136j(a)(l)(E) as well as the laws of the State of Arkansas.

       174.    Defendant could have amended the label of Roundup to provide additional

warnmgs.

       175.    This defect caused senous mJury to Plaintiff, who used Roundup m its

intended and foreseeable manner.

       176.    At all times herein mentioned, Defendant had a duty to properly design,

manufacture, compound, test, inspect, package, label, distribute, market, examine, maintain

supply, provide proper warnings, and take such steps to assure that the product did not

cause users to suffer from unreasonable and dangerous side effects.




                                                28
          Case 5:18-cv-00318-JM Document 1 Filed 12/26/18 Page 29 of 32




       177.     Defendant labeled, distributed, and promoted the aforesaid product that it was

dangerous and unsafe for the use and purpose for which it was intended.

       178.     Defendant failed to warn of the nature and scope of the side effects associated

with Roundup, namely its carcinogenic properties and its propensity to cause or serve as a

substantial contributing factor in the development of NHL.

       179.     Defendant was aware of the probable consequences of the aforesaid conduct.

Despite the fact that Defendant knew or should have known that Roundup caused serious

injuries, Defendant failed to exercise reasonable care to warn of the dangerous carcinogenic

properties and side effect of developing NHL from Roundup exposure, even though these side

effects were known or reasonably scientifically knowable at the time of distribution. Defendant

willfully and deliberately failed to avoid the consequences associated with their failure to warn,

and in doing so, Defendant acted with a conscious disregard for the safety of Plaintiff.

       180.     At the time of exposure, Plaintiff could not have reasonably discovered any

defect in Roundup prior through the exercise of reasonable care.

       181.     Defendant, as the manufacturer and/or distributor of the subject product, is held
to the level of knowledge of an expert in the field.

       182.     Plaintiff reasonably relied upon the skill, superior knowledge, and judgment
of Defendant.

       183.     Had Defendant properly disclosed the risks associated with Roundup products,
Plaintiff would have avoided the risk of NHL by not using Roundup products.

       184.     The information that Defendant did provide or communicate failed to contain

adequate warnings and precautions that would have enabled Plaintiff, and similarly situated

individuals, to utilize the product safely and with adequate protection. Instead, Defendant

disseminated information that was inaccurate, false, and misleading and which failed to

communicate accurately or adequately the comparative severity, duration, and extent of the risk

of injuries associated with use of and/or exposure to Roundup and glyphosate; continued to
promote the efficacy of Roundup, even after it knew or should have known of the unreasonable


                                                 29
            Case 5:18-cv-00318-JM Document 1 Filed 12/26/18 Page 30 of 32




 risks from use or exposure; and concealed, downplayed, or otherwise suppressed, through

 aggressive marketing and promotion, any information or research about the risks and dangers of

· exposure to Roundup and glyphosate.

         185.    To this day, Defendant has failed to adequately warn of the true risks of Plaintiffs

 injuries associated with the use of and exposure to Roundup.

         186.    As a result of their inadequate warnings, Defendant's Roundup products were

 defective and unreasonably dangerous when they left the possession and/or control of Defendant,

 were distributed by Defendant, and used by Plaintiff.

         187.    As a direct and proximate result of Defendant's actions as alleged herein, and

 in such other ways to be later shown, the subject product caused Plaintiff to sustain injuries

 as herein alleged.

                                 FOURTH CAUSE OF ACTION
                             (BREACH OF IMPLIED WARRANTIES)
         188.    Plaintiff repeats, reiterates, and re-alleges each and every allegation of this

 Complaint contained in each of the foregoing paragraphs inclusive, with the same force and

 effect all if more fully set forth herein.

         189.    At all times herein mentioned, the Defendant manufactured, distributed,

 compounded, recommended, merchandized, advertised, promoted, and sold Roundup and/or

 have recently acquired the entity who have manufactured, compound portrayed, distributed,

 recommended, merchandized, advertised, promoted, and sold Roundup, as a broad spectrum

 herbicide. These actions were under the ultimate control and supervision of Defendant.

         190.    At the time Defendant marketed, sold, and distributed Roundup for use by

 Plaintiff, Defendant knew of Roundup's intended use and impliedly warranted the product to be

 or merchantable quality and safe and fit for this use.

         191.    The Defendant impliedly represented and warranted to Plaintiff and users of

 Roundup, the agricultural community, and/or the EPA that Roundup was safe and of

 merchantable quality and fit for the ordinary purpose for which it was to be used.


                                                  30
             Case 5:18-cv-00318-JM Document 1 Filed 12/26/18 Page 31 of 32




       192.       These representations and warranties were false, misleading, and inaccurate in

that Roundup was unsafe, unreasonably dangerous, not of merchantable quality, and defective.

       193.       Plaintiff and/or the EPA did rely on said implied warranty of merchantability of

fitness for particular use and purpose.

           194.   Plaintiff reasonably relied upon the skill and judgment of Defendant as to whether

Roundup was of merchantable quality and safe and fit for its intended use.

           195.   Roundup was injected into the stream of commerce by the Defendant in a

defective, unsafe, and inherently dangerous condition, and the products' materials were expected

to and did reach users, handlers, and persons coming into contact with said products without

substantial change in the condition in which they were sold.

           196.   The Defendant breached the aforesaid implied warranties, as their herbicide

Roundup was not fit for its intended purposes and uses.

           197.   As a result of the foregoing acts and omissions, Plaintiff suffered from NHL and

Plaintiff suffered severe and personal injuries which are permanent and lasting in nature,

physical pain and mental anguish, including diminished enjoyment of life, financial expenses for

hospitalization and medical care, including medical expenses and other economic, and non-

economic damages.


                                          PRAYER FOR RELIEF


      WHEREFORE, Plaintiff demands judgment against the Defendant on each of the above-

referenced claims and causes of action and as follows:

      1.          Compensatory damages in excess of the jurisdictional amount, including, but not

limited to pain, suffering, emotional distress, loss of enjoyment of life, and other non-economic

damages in an amount to be determined at trial of this action;

      2.          Compensatory damages to Plaintiff for past and future damages, including, but

not limited to, Plaintiff's pain and suffering and for severe and permanent personal injuries



                                                  31
              Case 5:18-cv-00318-JM Document 1 Filed 12/26/18 Page 32 of 32




sustained by the Plaintiff including health care costs and economic loss;

     3.           Economic damages in the form of medical expenses, out of pocket expenses, lost

earnings and other economic damages in an amount to be determine at trial of this action;

     4.           Punitive and/or exemplary damages for the wanton, willful, fraudulent, and

reckless acts of the Defendant who demonstrated a complete disregard and reckless indifference

for the safety and welfare of the general public and to the Plaintiff in an amount sufficient to

punish Defendant and deter future similar conduct, to the extent allowed by applicable law;

     5.           Pre-judgment interest;

     6.           Post-judgment interest;

     7.           Reasonable attorneys' fees;

      8.          The costs of these proceedings; and

     9.           Such other and further relief as this Court deems just and proper.


                                        DEMAND FOR JURY TRIAL

           Plaintiff hereby demands trial by jury as to all issues.

     Dated: December 19, 2018




                                           BY:
                                                  Sean T. Keith, ARB
                                                  Mason L. Boling, AR B,u--,~~~!;_l..>--
                                                  Keith, Miller, Butler, Schneider & Pawlik, PLLC
                                                  224 S. 2nd St., Rogers, AR 72756
                                                  Ph. (479) 621-0006 Fax (479) 631-6890
                                                  skeith@arkattomeys.com
                                                  mboling@arkattomeys.com

                                                  Attorneys for Plaintiff




                                                     32
